            In the United States District Court
            for the Southern District of Georgia
                    Brunswick Division
UNITED STATES OF AMERICA,           )
                                    )
                                    )          CR 218-056
v.                                  )
                                    )
MARTONIO LARANDIOS MITCHELL,        )
                                    )
     Defendant.                     )

                                    ORDER

     Before the Court is Defendant Martonio Mitchell’s motion

for return of personal property, dkt. no. 424, to which the

Government has filed a response in opposition, dkt. no. 426.

                               DISCUSSION

     In his motion, Defendant seeks “the return of confiscated

and seized personal property,” including “17,672 USD Currency”

and a “2005 Blue Chevrolet Avalanche.”             Dkt. No. 424.   Defendant

states “[t]his property was derived from a previous arrest and

is no longer required evidence.”        Id.

     The Government opposes Defendant’s motion on two grounds.

First,    the   Government    argues    that   the     currency    of   which

Defendant seeks return has already been forfeited; second, the

Government argues that it “never restrained, took possession, or

pursued   forfeiture   of    [the   2005    Blue    Chevrolet   Avalanche].”

Dkt. No. 426.    The Court will address each in turn.
      1.     $17,672 in Currency

      On    October          10,    2018,          the    Government      filed      a    Verified

Complaint        for       Forfeiture         in     Rem      related    to    the       underlying

criminal proceedings.                 See United States v. $3,660.00 in U.S.

Currency Seized by DEA on May 1, 2018, et al., No. 5:18cv080

(S.D. Ga.).               Among other amounts, the Complaint alleged that

$13,200.00 in U.S. Currency (“Currency No. 1”) seized by the

United States Drug Enforcement Administration (“DEA”) on May 3,

2018,      was        subject       to       forfeiture           pursuant     to    21     U.S.C.

§ 881(a)(6).              No. 5:18cv080, Dkt. No. 1.                    Currency No. 1 was

discovered while executing search warrants at various residences

occupied         by       Defendant          and     his      co-Defendants.              See    id.

Thereafter,           a   warrant     for      the       arrest    of   Currency     No.     1   was

issued by this Court; the Government published notice of the

forfeiture        action        online         for       thirty     consecutive          days,   as

required; and direct notice of the forfeiture action was given

to Defendant and his co-Defendants.                             Dkt. No. 426.            Defendant

nor   anyone      else       filed       a   claim       or   otherwise       appeared      in   the

forfeiture action within the time permitted.                              Id.       As such, the

Government moved for and the Clerk entered an entry of default

on April 18, 2019.                 No. 5:18cv080, Dkt. Nos. 8, 9.                        The Court

entered a default judgment in the forfeiture action on May 10,

2019, concluding the matter as to Currency No. 1.                                Id., Dkt. No.

14.

                                                     2
      Separately, the DEA commenced an Administrative Forfeiture

against $4,472 in United States currency (“Currency No. 2”),

which was seized by the DEA pursuant to 21 U.S.C. § 881.                                         “The

DEA   provided          all     potential         claimants       direct         notice    of     the

seizure and completed a 30-day period of publication,” but “[n]o

claims were filed contesting the forfeiture.”                                Dkt. No. 426 at

3.       On   September             11,    2018,       Currency     No.      2     was    declared

administratively forfeited.                     Dkt. No. 426-2.

      Based        on    the    foregoing,          the    Court       concludes         that     the

$17,672 1 in United States currency which Defendant requests be

returned      to    him       has    already       been    properly       forfeited        to     the

Government.             As such, Defendant’s request for return of said

property      is    untimely.             His    motion     as    to   the       currency       must,

therefore, be DENIED as moot.

      2.      2005 Blue Chevrolet Avalanche

      The Court reaches a similar conclusion regarding the 2005

Blue Chevrolet Avalanche.                   The Government states that it “never

restrained,         took       possession,         or     pursued      forfeiture         of”     the

vehicle, dkt. no. 426 at 3; thus, the Government cannot possibly

return a vehicle of which it never had possession.                                  Indeed, the

Government         states      that       “to    [its]    knowledge,         the    vehicle       was

within     the      jurisdiction            of    the     state,       and    may    have        been


1 The sum of Currency No. 1 ($13,200) and Currency No. 2 ($4,472) is
$17,672, the total amount Defendant seeks.
                                                   3
forfeited pursuant to state authorities.”       Id.    Accordingly,

Defendant’s motion must be DENIED as moot.

                              CONCLUSION

     Defendant’s motion for return of personal property, dkt.

no. 424, is DENIED as moot.

     SO ORDERED, this 12th day of July, 2021.




                                __________________________________
                                HON. LISA GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA




                                  4
